In our prior disposition of this case we declined to consider appellant's bills of exception because they appeared from the record to have been filed after the expiration of the second period of extension. In the transcript the filing of the bills appears to have been on September 29, 1922, which would have made them one day late. The certificate to the transcript shows to have been made on the 28th day of August. This was a mistake. It should have been September. The affidavit of the deputy clerk so shows. The affidavit further shows that the certificate is correct as to the day of the month, and that the transcript was completed and nothing added thereto after the certificate was affixed. It is clear that the bills of exception were inserted in the transcript prior to the date of the certificate, and must have been filed on or before September 28th, which would entitle them to consideration.
Bills of exception numbers five and seven cannot be considered. They fail to show what the answers of the witnesses would have been to the question propounded. (Branch's Ann. P.C., page 136). Bill number twelve purports to be a bystander's bill. It is authenticated only by appellant's attorneys. This is not permissible. (Walker v. State, 88 Tex.Crim. Rep., 227 S.W. Rep., 308; Hunt v. State, 89 Tex.Crim. Rep., 229 S.W. Rep., 869.)
While Mrs. Chisholm, appellant's witness, was being cross-examined she was asked what appellant said when "he came down there with this little crippled Calloway girl?" (Bill No. 3). The question was objected to as being highly prejudicial. It is not made to appear from the bill in what manner it was prejudicial. The bigamous marriage is alleged to have been with Emma Ruth Calloway. If the complaint at the question was because it referred to her as the "little crippled Calloway girl" it is not so shown. She *Page 259 
may have been crippled for aught we know from the bill, and this misfortune may have been apparent to the jury. (See Section 207, Branch's Ann. P.C.) This same witness was asked concerning the movements of appellant after his second marriage, and stated "he said he was going to Dallas." Exception was reserved when she was asked if he was not arrested in New Orleans and brought back. If the question was answered the bill does not show it. It is clear from the record that appellant did go to New Orleans, was there arrested and brought back for trial. It was permissible to prove flight as a circumstance against him. (Branch's Ann. P.C., Section 135).
Mrs. Glore, a sister of appellant's first wife, was being examined by appellant relative to his state of mind when in an intoxicated condition. In bill of exception number six it appears that she was basing her opinion with reference to his mental condition upon a circumstance of which she had no personal knowledge and objection was made to the opinion based thereon because the transaction upon which it was based was as to the witness hearsay. The state's objection was sustained as to this particular matter and a bill of exception reserved. We find from the statement of facts however that this witness did testify that at times when appellant was drinking she thought he was crazy and stated her reasons for so thinking. A non-expert witness may give opinion as to the mental status of a party after having detailed the incidents upon which such opinion is based. We find no violation of this rule in the action of the court. To permit a non-expert to base an opinion on what they had only heard would be placing them in the expert class.
There is no merit in bill of exception number eight. After appellant had married Miss Calloway her father made some inquiry of him with reference to his first wife who was living in San Antonio. While appellant was testifying he was asked if he had not told Mr. Calloway that his first wife "was just a woman he had picked up while he was in the army and that he was never married to her," to which he replied that he "did not recollect that." Mr. Calloway was subsequently called by the state and testified that appellant did have substantially such conversation with him. The testimony was admissible as original evidence against appellant without the necessity of laying a predicate therefor; but even had it been purely impeaching the fact that he did not deny the statement directly, but only claimed not to remember having made it would not deprive the state of the right to call the impeaching witness to establish the matter. (Branch's Ann. P.C., page 107, Section 174.)
While appellant was testifying in his own behalf he was asked upon cross-examination if he was not arrested in New Orleans and charged with forgery or swindling for giving worthless checks to which he replied in the negative, but admitted that after he was *Page 260 
arrested he was overdrawn at the bank but had eventually "straightened that out." He was then asked if he did not get the matter adjusted by officers from Texas going down there with requisition papers and bringing him back to Texas. Objection was sustained to the last question. He was asked if he had not been arrested and charged in the courts of San Antonio with the offense of forgery and swindling, to which appellant answered in the negative and stated that he had never been arrested in San Antonio but one time and that was for disturbing the peace. The objections interposed were that the questions related to extraneous, irrelevant and prejudicial matters. We cannot agree that the bill presents any error. For the purpose of impeachment the state had a right to prove by appellant, if it could, that he had been charged in the courts of either Louisiana or Texas with a felony or a misdemeanor involving moral turpitude. We perceive no objection to the form of the questions, and there is nothing in the bill to indicate that the action of the prosecuting officer was unauthorized or without basis for the investigation.
Having considered all the bills of exception and reached the conclusion that they present no matters calling for a reversal, the motion for rehearing will be overruled, and such is the order.
Overruled.
                  SECOND MOTION FOR REHEARING.                         June 29, 1923.